696 F. Supp. 939 (1988)
The CITY OF NEW YORK, and The People of the State of New York ex rel. The City of New York, Plaintiffs,
v.
Theoclis SIMITHIS d/b/a Trans Global Novelties, et al., Defendants.
No. 88 Civ. 1618 (KC).
United States District Court, S.D. New York.
October 4, 1988.
Mary S. Birkett, Office of Midtown Enfacement, New York City, for plaintiffs.
Fred Wallace, Ralph Schwarz, Jr., New York City, for defendants.

MEMORANDUM OPINION AND ORDER
CONBOY, District Judge:
Preliminarily, the court notes that the petitioner, Simithis, is under the impression that certain "causes of action" raised in his petition to remove have never been ruled on. See Transcript of Hearing, Sept. 15, 1988, at 35. To clarify, there are no claims presently before the court. Any claims added by petitioner to the removed action, whether denominated defenses or counterclaims, were dismissed, because the petition was untimely, and because any such claims were not proper bases for removal pursuant to 28 U.S.C. section 1441(a). See City of New York v. Simithis, No. 88 Civ. 1618, slip op. at 8-9 (S.D.N.Y. June 9, 1988) [available on WESTLAW, 1988 WL59965].
If Simithis is claiming that somehow the unitary pleading presented to the court was in reality two separate pleadings, a petition for removal and a complaint, the court rejects such claim. A civil action is removed from a state court by filing a petition for removal. See 28 U.S.C. § 1446(a) (1982). *940 A civil action is initiated in federal district court by filing a complaint. See Fed.R.Civ. P. 3. Petitioner never filed a complaint.
The court has concluded that sanctions, pursuant to Fed.R.Civ.P. 11, are not warranted, and that no costs, pursuant to 28 U.S.C. section 1447 (1982), shall be awarded. The Clerk of the Court is directed to release petitioner's bond to petitioner on presentation of a copy of this decision.
SO ORDERED.